Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to phase change memory device and a method for programming a phase change memory. The independent claims 1, 7 and 13 recite a method for programming a differential type phase-change memory device comprises, in a first time interval, programming a direct memory cell or the respective complementary one pertaining to a first programming driver by means of a current between SET and RESET; and, in the same first time interval, simultaneously programming a direct memory cell or the respective complementary one pertaining to a second programming driver by means of the same current between SET and RESET. The method further comprises, in a second time interval, programming the other direct memory cell or the respective complementary one pertaining to the first programming driver by means of the other current between SET and RESET; and, in the same second time interval, simultaneously programming the other direct memory cell or the respective complementary one pertaining to the second programming driver by means of the same other current between SET and RESET. The prior art fails to disclose or suggest such a method and apparatus for programming a phase change memory device as described above. Therefore, claims 1-20 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        01/29/2022